Title: From John Adams to John Adams Smith, 11 October 1816
From: Adams, John
To: Smith, John Adams



dear John
Quincy October 11th 1816

I have a great Mind, to rattle with you in your own Way, in your Letter of July 18th—
Do you know that a Mob, is the most powerfull and irresistable Army in the Universe? I can prove it. The Scotch Highlanders in several Rebellions, The People of La Vendée, but above all the Conquest of the Bastille, are full Proofs. No Phalanxes, No Legions no Regulars, no Legitimates have ever equaled Such Heroism. The Knights of Malta never—Fish Giggs, Harpoons Irons Scythes on long Poles, Threshing Flails, Axes, Club’s have overthrown Horse, Foot and Artillery of disciplined and veteran Armies, familiar with the Trade of Death—
Dispise not the Militia. It is a Nursery of heroes and Patriots. The Militia of Boston, New York, Phyladelphia Baltimore &c are very respectable.—Soyez raisonable, John! Sobrius esto, John!—What controversies, what Wars, are arising, I know not. A War between Christian and Massulmans, for any thing that I know. But a long War between Legitimacy and Equality, I do know will be long Supported. With more
With more anxiety and affection than you will ever believe, I am / your Grandfather
A
PS With great pleasure have I read your Uncles Testimony to your Industry, Attention and Fidelity. such Virtues cannot fail to be of great Assistance to him in the Situation of his Forlorn Hope.
J. A.
